PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/885,555
Filing Date: 31 Jan 2018
Appellant(s): Wrench et al.



__________________
Boyd, David W.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to instant claims 9-20; the instant claims recite a bulk fluidics module for an HPLC that includes a gas pressurization system, a pressurized gas channel to flow gas from the gas pressurization system to a plurality of gas interface ports, and a reagent consumable region comprising the gas interface ports and a plurality of fluid interface ports for receiving pressurized liquids.  (1) It is unclear as to the source of the (2) In addition, it is still unclear as to the function and structure of the claimed gas pressurization system within the instant invention of the instant claims; the Examiner asks the questions:  Is the gas from the gas pressurization system used to pressurize liquids in order to produce the newly claimed pressurized liquids, and how does the gas pressurization system perform this function?  If so, the current claim language does not clearly recite structure that connects the gas of the gas pressurization to liquids that become the now recited pressurized liquids.  Appropriate clarification is required by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-10 and 13-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. 5,352,585 (Binder et al.).
	In regards to instant claims 9-10 and 13-20; Binder et al. discloses (abstract and fig. 1) the analysis of biological samples for benzodiazepines in a single isocratic analysis using an automated chromatographic column system containing an immobilized enzyme reactor (“A bulk fluidics module for high performance liquid chromatography …”), wherein the chromatographic system includes analytical methods like “high performance liquid chromatography (HPLC)” or gas chromatography (GC) (“a gas pressurization system” and “a pressurized channel …”, which are well known to be employed within GC) - (col. 1).  Binder et al. discloses (fig. 1 and col. 6-7) a system comprising peristaltic pumps 36-38 connected to lines within the system; a series of liquid reservoirs 22-32 containing various buffers, wash solutions, and reconditioning agents (“a reagent consumable region …” with “a plurality of container assemblies …”, “a buffer conditioner …”, “a diluent conditioner …”); a series of two-position switching valves 39-43 and three selector valves 33-35 (“a consumable decompression region …” and combining a plurality of fluids into “a single fluid stream”); and waste outlets 52, 61, and 63-64 where fluids exit the system from components like detector 47 (“a fluid distribution region …” and the outlet encompassing “a waste container assembly …”).  Binder et al. further discloses that the manipulations of the selector valves 33-35, the positions of the switching valves 39-43, and the activation and deactivation of the pumps 36-38 are all coordinated and controlled by a centralized system controller 44 (“control electronics operatively connected with the gas pressurization system ...”), which also controls a computer/monitor 45, printer 46, and detector 47.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 5,352,585 (Binder et al.) in view of U.S. 2009/0120166 A1 (Weitz et al.).
	In regards to instant claim 11-12, which are dependent upon rejected instant claim 9 above; Binder et al. discloses (abstract and fig. 1) the analysis of biological samples for benzodiazepines in a single isocratic analysis using an automated chromatographic column system containing an immobilized enzyme reactor (“A bulk fluidics module for high performance liquid chromatography …”), wherein the chromatographic system includes analytical methods like “high performance liquid chromatography (HPLC)” or gas chromatography (GC) (“a gas pressurization system” and “a pressurized channel …”, which are well known to be employed within GC) - (col. 1).  Binder et al. further discloses that the manipulations of the selector valves 33-35 and three selector valves 33-35, the positions of the switching valves 39-43, and the activation and deactivation of the pumps 36-38 are all coordinated and controlled by a centralized system controller 44 (“control electronics operatively connected with the gas pressurization system ...”), which also controls a computer/monitor 45, printer 46, and detector 47.
	Binder et al. does not expressly disclose “a leak detection system” and its corresponding “sensors.”  However, Weitz et al. discloses (abstract and fig. 1-9) a method and device (“sensor”) for “detection of fluid leaks” in analytical instruments and instrument systems, wherein the instruments include HPLC (para. [0018]).  Weitz et al. discloses (fig. 1-2 and para. [0019]) a leak detection device 100 for detecting leaks at a location 50 of an instrument or system 90, wherein the device comprises a collection tube 10, a fluid absorbing material 20, and electrical detection leads 30 (wires) that electrically couple to an indicator device 40 (an LED) that provides a preselected indicator response, e.g., energizing of a colored indicator light, and/or providing a message, communication, or other warning (encompassing “a leak detection region …”).  Weitz et al. further discloses (fig. 7-8) that other instruments and electrical configurations with more than one device 100 (encompassing “one or more sensors …”).  Binder et al. (col. 1) and Weitz et al. (para. [0018]) both discloses system including HPLC for analysis; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the leak detection device/sensor of Weitz et al. with the system of Binder et al. for the purpose of detecting leaks within the Binder et al. analytical system (abstract of Weitz et al.).  Further motivation to combine stems from the need to limit quality control consequences and incorrect reporting of analytical results stemming from failed valves and valve systems in analytical instruments (para. [0003] of Weitz et al.).


(2) Response to Argument
As an initial matter:
Claims 9-20 are pending and under Appeal.  
Appellant is reminded that instant claims 21-24 that are listed on p. 18 of the current appeal brief are still withdrawn from considerations though they are not listed as such in the instant claims filed within the current appeal brief filed on 10/28/2020.  
“Previously submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The newly submitted instant claims recite limitations that were encompassed within the originally filed instant claims 1-8 that have been previously considered in appl. No. 14/213,001 and is now cancelled within the instant application.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.”

Regarding the rejections under 35 USC 112:
Appellant discusses the rejection of instant claim 9 and states that, “… one of skill in the art would readily understand the structure and function of the claimed bulk fluidics module, and would readily understand the scope of the claims, especially in light of the Appellant’s specification and claims. The claims are therefore not indefinite and the rejection should be reversed.”  The appellant further discusses several components that are not claimed within the current set of instant claims like “reagent boxes” and a “separation module.”  In addition, the appellant states that the claimed gas pressurization system is recited structure and that its function is also clear; even though the appellant goes on to discuss these components in view of the instant specification.  The appellant believes that the instant claims are definite and that the rejections should be reversed.
The Examiner disagrees.  As previously state in the last filed Office action regarding the module of the instant claims:  (1) It is unclear as to the source of the pressurized liquids that are now newly recited:  Where in the currently claimed instant invention are these fluids stored and/or introduced into the current invention?  (2) In addition, it is still unclear as to the function and structure of the claimed gas pressurization system within the instant invention of the instant claims; the Examiner asks the questions:  Is the gas from the gas pressurization system used to pressurize liquids in order to produce the newly claimed pressurized liquids, and how does the gas pressurization system perform this function?  If so, the current claim language does not clearly recite structure that connects the gas of the gas pressurization to liquids that become the now recited pressurized liquids.
The questions asked by the Examiner have not been answered nor clarified.  The source of the pressurized fluids like the newly submitted liquids is not recited; therefore, it is not clear as to whether these liquids were initially coming from the gas pressurization system or some other source within the instant invention since they were initially called fluids.  From the discussion submitted by the appellant, it is the position of the Examiner that the appellant has repeatedly tried to import claim limitations from the instant specification; this is improper and is explicitly discussed against within the MPEP (see MPEP 2111.01, section II).  The gas pressurization system of the instant claims is not clear; furthermore, the instant specification does not clearly disclose this recited system (the gas pressurization system is first read in the instant claims and not clearly in the instant specification), the instant specification actually discusses a “consumable pressurization system 301” and not the gas pressurization system of the instant claims – this is further evidence that the appellant has not clearly recited the invention of instant application.  
Appellant’s discussion on p. 8 of the current brief wherein they state that the claims are not a “mere aggregation of parts” is not clearly supported since the orientation of the “gas pressurization system” within the claimed “bulk fluidics module” is not clearly supported by the instant claims; a person of ordinary skill in the art cannot see where the gas pressurization system get gas (either external air or gases within a container assembly within the instant invention) that is moved within the module nor can they decipher whether the gas pressurization system is integrated within another component of the module.  As stated within the heading the 35 USC 112, 2nd paragraph:  “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.” (Emphasis added).  It is the position of the Examiner that the appellant has not clearly “pointed out and distinctly claimed” the subject matter supported within the specification of the instant application; therefore, the Examiner is supported in applying the previously made rejections under 35 USC 112.  With that stated, the Examiner maintains his previous rejections under 35 USC 112.

Regarding the rejections under 35 USC 102 and 103:
Though the subject matter that the appellant claims as their invention is not clearly recited within the instant claims (hence the previous rejections under 35 USC 112), the Examiner made an effort to make an art rejection to the best of his abilities in view of Binder et al.
Appellant argues in the current brief that Binder et al. does not disclose “a gas pressurization system” or “a pressurized gas channel.”  
The Examiner disagrees.  As stated in the last Office action, Binder et al. discloses (abstract and fig. 1) the analysis of biological samples for benzodiazepines in a single isocratic analysis using an automated chromatographic column system containing an immobilized enzyme reactor (“A bulk fluidics module for high performance liquid chromatography …”), wherein the chromatographic system includes analytical methods like “high performance liquid chromatography (HPLC)” or gas chromatography (GC) (“a gas pressurization system” and “a pressurized channel …”, which are well known to be employed within GC) - (col. 1).  In view of appellant’s broadly recited claim limitations, the Examiner reads the combined parts of the claimed module as being met by the combined parts of the Binder et al. wherein a GC - that is well known to comprise a gas pressurization system and pressurized channel in order to move gases within the GC and connecting devices and/or components - meets the structural limitations of the gas pressurization system with a gas pressurized channel for the purposes of moving gases.  

Appellant argues in the current brief that, “… the Office Action does not identify any gas interface ports associated with Binder’s reservoirs, and certainly does not identify a gas pressurization channel connected to any gas interface ports.”
The Examiner disagrees.  Binder et al. discloses (abstract and fig. 1) the analysis of biological samples using an automated chromatographic column system, wherein the chromatographic system includes analytical methods like “high performance liquid chromatography (HPLC)” or gas chromatography (GC) (“a gas pressurization system” and “a pressurized channel …”, which are well known to be employed within GC) - (col. 1).  (The “pressurized channel” further encompasses ports for the acceptance and distribution of gases or else it would not work).  Binder et al. further discloses (fig. 1 and col. 6-7) a system comprising peristaltic pumps 36-38 connected to lines within the system; a series of liquid reservoirs 22-32 containing various buffers, wash solutions, and reconditioning agents (“a reagent consumable region …” with “a plurality of container assemblies …”, “a buffer conditioner …”, “a diluent conditioner …”); a series of two-position switching valves 39-43 and three selector valves 33-35 (“a consumable decompression region …” and combining a plurality of fluids into “a single fluid stream”); and waste outlets 52, 61, and 63-64 where fluids exit the system from components like detector 47 (“a fluid distribution region …” and the outlet encompassing “a waste container assembly …”).  In addition, Binder et al. discloses that the manipulations of the selector valves 33-35 and three selector valves 33-35, the positions of the switching valves 39-43, and the activation and deactivation of the pumps 36-38 are all coordinated and controlled by a centralized system controller 44 (“control electronics operatively connected with the gas pressurization system ...”), which also controls a computer/monitor 45, printer 46, and detector 47.  The device of Binder et al. consumes the reagents (buffers, wash solutions, agents, etc.) in order to process a gas sample from a GC.  The movement of fluids, encompassing gases and liquids, within the device of Binder et al. is controlled via valves and/or ports connected to channels, wherein the fluid flows are controlled via the centralized system controller 44 of Binder et al.  The Examiner still maintains his position that Binder et al. reads on the limitations of the instant claims.

Appellant states and discusses in the current brief that Binder et al. does not disclose a “consumable decompression” function.
The Examiner disagrees.  As stated in the last final Office action, para. [0038] of the instant specification discloses that the consumable decompression region 311 includes valves within a fluid distribution region 303 that take in fluid medium and regulates pressure.  The Examiner employed this reading of the instant specification to clearly identify structure for the claimed “consumable decompression region.”  As stated previously, Binder et al. discloses (fig. 1 and col. 6-7) a system comprising a series of two-position switching valves 39-43 and three selector valves 33-35 (“a consumable decompression region ...” and combining a plurality of fluids into “a single fluid stream”); the Examiner takes the position that the valves of Binder et al. bother control fluid flow and its corresponding fluid pressure with controlling fluid flow, so as to meet the structural and functional limitations of the instant claims.  Unless there is other structure that has not been clearly recited by the appellant, then it is still the position of the Examiner that Binder et al. still meets this claim limitation as well.

Appellant states that the Examiner has not met the limitations of instant claim 17.  
The Examiner disagrees.  The instant claims requires “a plurality of container assemblies in a cantilever.”  Employing fig. 3 of the instant application, the Examiner interprets this as being containers extending from a device like a cantilever design.  Fig. 1 of Binder et al. shows a series of reservoirs 22-32 extending from the device of Binder et al. via selector valves 33-36.  Unless there is a specific structure that the appellant intended to recite, it is the position of the Examiner that Binder et al. still meets the claim limitations.

Appellant states that that the Examiner has not met the limitations of instant claim 18.
The Examiner disagrees.  The instant claim requires a plurality of container assemblies, gas interface ports, and fluid interface ports.  As stated previously, Binder et al. discloses (fig. 1 and col. 6-7) a system comprising a series of two-position switching valves 39-43 and three selector valves 33-35 (encompassing “fluid interface ports”) and fig. 1 of Binder et al. shows a series of reservoirs 22-32 (encompassing “a plurality of container assemblies”) extending from the device of Binder et al. via selector valves.  Furthermore, the device of Binder et al. discloses its use of a chromatographic system that includes analytical methods like “high performance liquid chromatography (HPLC)” or gas chromatography (GC) (“a gas pressurization system” and “a pressurized channel …”, which are well known to be employed within GC) - (col. 1); the device of Binder et al. being employed with GC is read as it being connected to the GC in order to flow gases and/or liquids between the two devices for analysis.  Furthermore, pumped liquids carry a headspace gas as they are being pumped through lines or channels; therefore, there are further evidence that the device of Binder et al. further flows liquids and/or gases through its internal fluid network of channels and reservoirs. 

Appellant states that the Examiner has not met the limitations of instant claims 19-20.
The Examiner disagrees.  The instant claims requires combining two fluids into a single fluid stream.  Binder et al. discloses (fig. 1 and col. 6-7) a system comprising a series of two-position switching valves 39-43 and three selector valves 33-35 (encompassing “fluid interface ports”) and fig. 1 of Binder et al. shows a series of reservoirs 22-32 (encompassing “a plurality of container assemblies”) extending from the device of Binder et al. via selector valves.  Furthermore, Binder et al. (col. 3, 5th para.) expressly discloses mixing samples, buffers, and internal standards for analysis.  It is the position of the Examiner that Binder et al. clearly discloses the mixing of multiple components for analysis.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRYAN KILPATRICK/Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                

                                                                                                                                                                                        /Anthony McFarlane/
Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.